Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Bender (US 2008/0052291).

Regarding Claims 9, 1, and 17, Bender discloses a computer system comprising:
one or more processors (Fig. 3, 302, 402, Bender);
one or more memories storing instructions which, when executed by the one or more
processors, cause the one or more processors to perform (Fig. 3, 302, 402, Bender):
	receiving, at a computing device, a request for a particular user identification (ID) to perform a particular operation on a particular data object ([0027], “When a request is received for data in a particular row in the relational database table (block 208), a check is made to determine if the user that has issued the request is entitled to access the table itself (block 209). If the requesting user is entitled to access the table that has the requested data, then the requesting user's identity is derived by extracting his SQLID from a header in the request (block 210),” Bender);
	creating and storing, in one or more digital data repositories, an object mapping that
associates each data object of a plurality of data objects with one or more tuples of a plurality of tuples (Fig. 1c, 110, wherein table 110 shows “an object mapping” that associates SQLID to DIVISION to the User information 106; wherein “Eastern” is an example of a tuple as claimed; Bender), 
	each tuple of the plurality of tuples comprising one or more dimension values of a multidimensional organization structure, each of the one or more dimension values corresponding to a different hierarchical dimension of a plurality of hierarchical dimensions of the multidimensional organization structure, the associating indicating that the data object can be accessed with respect to different parts of the multidimensional organization structure of the associated tuples (Fig. 1c, 110, and [0025], “will still be able to access data in rows for "Eastern;” wherein the tables of Fig. 1c which show hierarchy levels among tables which include locations and departments correspond to dimension values of a multidimensional organization structure as claimed; Bender);
	creating and storing, in one or more digital data repositories, an entitlement mapping that associates each operation of one or more operations with a tuple of the plurality of tuples, the associating indicating that the operation can be performed with respect to different parts of the multidimensional organization structure of the respective associated tuple (Fig. 1c, 102, wherein table 102 shows “an entitlement mapping” which associates Dept No. to Dept. Name, Manager, Division, and Location; wherein Division is an example of a tuple as claimed; wherein allowing a user to access the rows of data in Department Numbers 15, 20, and 30 as shown in [0022] is an example of one or more operation as claimed; Bender);
		using the object mapping, determining a first tuple based on the particular data object ([0022]-[0023], Fig. 1c, 110, wherein Division: “Eastern” is an example of a first tuple as claimed; Bender);
		using the entitlement mapping, determining a second tuple based on the particular operation ([0022]-[0023], Fig. 1c, 102, wherein Division: “Eastern” is an example of a second tuple as claimed; Bender);
		for each hierarchical dimension of the plurality of hierarchical dimensions ([0025]-[0026], Bender):
	generating a first hierarchical set of one or more dimension values based on the dimension value of the first tuple that corresponds to the respective hierarchical dimension ([0025]-[0026], Fig. 1c, 110, wherein “Eastern” is an example of a first hierarchical set as claimed; Bender);
	generating a second hierarchical set of one or more dimension values based on the dimension value of the second tuple that corresponds to the respective hierarchical dimension ([0025] - [0026], Fig. 1, 102, wherein “Eastern” is an example of a second hierarchical set as claimed; Bender);
	identifying a match between the one or more dimension values of the first hierarchical set and the one or more dimension values of the second hierarchical set ([0022], “Similarly, if the user has a SQLID of "MY SQLID2," then that user may access any row of data for either the "EASTERN" or "WESTERN" division of the enterprise. Thus, in the example shown in FIG. 1b, the user who has been assigned (by DB2) the SQLID of "MY SQLID1" may access the rows of data denoted by Department Numbers 15, 20 and 38, while users having the SQLID of "MY SQLID2" may access the rows of data denoted by Department Numbers 15, 20, 38, 66 and 84. Note that entitlement table 104 may be used for multiple disparate databases (not shown), thus affording the desired scalability of the entitlement afforded by entitlement table 104,” wherein accessing “Eastern” is an example of an operation as claimed; wherein accessing “Western” is another example of an operation as claimed; wherein identifying “Eastern” in both tables 110 and 102 corresponds to identifying a match as claimed; Bender);
	in response to identifying a match for each hierarchical dimension of the plurality of hierarchical dimensions, the computing device granting the particular user ID access to the particular data object ([0022], “the user who has been assigned (by DB2) the SQLID of "MY SQLID1" may access the rows of data denoted by Department Numbers 15, 20 and 38,” Bender).

	Regarding Claims 10, 2, 18, Bender discloses a system, wherein generating the first hierarchical set of one or more dimension values based on the dimension value of the first tuple comprises:
	performing a flow down query on the dimension value of the first tuple that corresponds to the respective hierarchical dimension to generate the one or more dimension values of the first hierarchical set ([0027], Bender).

	Regarding Claims 11, 3, and 19, Bender discloses a system, wherein generating the second hierarchical set of one or more dimension values based on the dimension value of the second tuple comprises:
	performing a flow down query on the dimension value of the second tuple that corresponds to the respective hierarchical dimension to generate the one or more dimension values of the second hierarchical set ([0027], Bender).

	Regarding Claims 13 and 5, Bender discloses a system, further comprising: creating and storing, in one or more digital data repositories, hierarchical data comprising a plurality of nodes, each node of the plurality of nodes comprising a dimension value, an identification value, and a parent node identification value;
	wherein performing the flow down query includes traversing one or more nodes of the
plurality of nodes of the hierarchical data ([0027], Bender).

	Regarding Claims 14 and 6, Bender discloses a system, further comprising: 
	in response to not identifying a match between the one or more dimension values of the first hierarchical set and the one or more dimension values of the second hierarchical set, the computing device restricting access to the particular data object from the particular user ID ([0022], Bender).

	Regarding Claims 15 and 7, Bender discloses a system, further comprising: generating a third hierarchical set of one or more dimension values based on a dimension value of an exception tuple that corresponds to the respective hierarchical dimension (Fig. 1c, “Excluding” entitlement table 108, [0023] - [0026], Bender);
	removing the one or more dimension values of the third hierarchical set from the one or
more dimension values of second hierarchical set to create an exception hierarchical set of one or
more dimension values (Fig. 1c, “Excluding” entitlement table 108, [0023]-[0026], Bender);
		for each hierarchical dimension of the plurality of hierarchical dimensions,
identifying a match between the one or more dimension values of the first hierarchical set and
the one or more dimension values of the third hierarchical set (Fig. 1c, “Excluding” entitlement table 108, [0023]-[0026], Bender);
	in response to identifying the match for each hierarchical dimension of the plurality of
hierarchical dimensions, the computing device granting the particular user ID access to the
particular data object (Fig. 1c, “Excluding” entitlement table 108, [0023]-[0026], Bender).

	Regarding Claims 16 and 8. The system of Claim 9, further comprising: in response to not identifying a match for each hierarchical dimension of the plurality of hierarchical dimensions, the computing device restricting access to the particular data object from the particular user ID ([0027], “Access Denied,” Bender).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Bender (US 2008/0052291) in view of Kirkpatrick at al. (US 7,441,007).

Regarding Claim 12, 4, and 20, Bender discloses all the limitations as discussed above including a flown down query ([0027], Bender).  However, Bender does not expressly disclose a CONNECT BY operator.  Kirkpatrick discloses: using a CONNECT BY operator (Col. 5, lines 59-67, Kirkpatrick).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Bender by incorporating the CONNECT BY operator, as disclosed by Kirkpatrick, in order to allow rows of data to be accessed and joined in a hierarchical manner (Col. 5, lines 59-67, Kirkpatrick). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Response to Arguments
	Applicant argues that the applied art “does not include any association indicating that a ‘data object can be Accessed’ or an ‘operation can be performed” with respect to different parts of the multidimensional organization structure.”
	The Examiner respectfully disagrees.  The applied art does disclose: … the associating indicating that the data object can be accessed with respect to different parts of the multidimensional organization structure of the associated tuples (Fig. 1c, 110, and [0025], “will still be able to access data in rows for "Eastern;” wherein the tables of Fig. 1c which show hierarchy levels among tables which include locations and departments correspond to dimension values of a multidimensional organization structure as claimed; Bender); and … the associating indicating that the operation can be performed with respect to different parts of the multidimensional organization structure of the respective associated tuple (Fig. 1c, 102, wherein table 102 shows “an entitlement mapping” which associates Dept No. to Dept. Name, Manager, Division, and Location; wherein Division is an example of a tuple as claimed; wherein allowing a user to access the rows of data in Department Numbers 15, 20, and 30 as shown in [0022] is an example of one or more operation as claimed; Bender).

	Applicant argues that; “[t]he cited portion of Bender does not disclose storing two separate mappings, one ‘object mapping’ indicating how a ‘data object’ can be accessed and an ‘entitle mapping’ indicating how data ‘operations’ can be performed, and matching data generated from the two mappings, as recited in Claim 1.”
	The Examiner respectfully disagrees.  The applied art does disclose: creating and storing, in one or more digital data repositories, an object mapping that associates each data object of a plurality of data objects with one or more tuples of a plurality of tuples (Fig. 1c, 110, wherein table 110 shows “an object mapping” that associates SQLID to DIVISION to the User information 106; wherein “Eastern” is an example of a tuple as claimed; Bender); and creating and storing, in one or more digital data repositories, an entitlement mapping that associates each operation of one or more operations with a tuple of the plurality of tuples, the associating indicating that the operation can be performed with respect to different parts of the multidimensional organization structure of the respective associated tuple (Fig. 1c, 102, wherein table 102 shows “an entitlement mapping” which associates Dept No. to Dept. Name, Manager, Division, and Location; wherein Division is an example of a tuple as claimed; wherein allowing a user to access the rows of data in Department Numbers 15, 20, and 30 as shown in [0022] is an example of one or more operation as claimed; Bender).
	Applicant argues that; “[b]ecause the cited portion of Bender discussed above does not disclose storing two ‘mappings’ and determining two ‘tuples’ from the two mappings, the cited portion of Bender does not disclose generating two ‘hierarchical sets’ of values based on the two tuples, as recited in Claim 1.”
	The Examiner respectfully disagrees.  The applied art does disclose: creating and storing, in one or more digital data repositories, an object mapping that associates each data object of a plurality of data objects with one or more tuples of a plurality of tuples (Fig. 1c, 110, wherein table 110 shows “an object mapping” that associates SQLID to DIVISION to the User information 106; wherein “Eastern” is an example of a tuple as claimed; Bender); creating and storing, in one or more digital data repositories, an entitlement mapping that associates each operation of one or more operations with a tuple of the plurality of tuples, the associating indicating that the operation can be performed with respect to different parts of the multidimensional organization structure of the respective associated tuple (Fig. 1c, 102, wherein table 102 shows “an entitlement mapping” which associates Dept No. to Dept. Name, Manager, Division, and Location; wherein Division is an example of a tuple as claimed; wherein allowing a user to access the rows of data in Department Numbers 15, 20, and 30 as shown in [0022] is an example of one or more operation as claimed; Bender); generating a first hierarchical set of one or more dimension values based on the dimension value of the first tuple that corresponds to the respective hierarchical dimension ([0025]-[0026], Fig. 1c, 110, wherein “Eastern” is an example of a first hierarchical set as claimed; Bender); generating a second hierarchical set of one or more dimension values based on the dimension value of the second tuple that corresponds to the respective hierarchical dimension ([0025]-[0026], Fig. 1, 102, wherein “Eastern” is an example of a second hierarchical set as claimed; Bender).
	Applicant argues that; “the cited portion of Bender does not disclose ‘generating a first hierarchical set of one or more dimension values’ based on the entitlement table, as recited in Claim 1, much less doing so for additional ‘hierarchical dimensions’. Similarly, even assuming that the tables 102 and 110 in Bender could be considered to correspond to the ‘object mapping’ and ‘entitlement mapping’, the cited portion of Bender does not disclose ‘generating a... hierarchical set of one or more dimension values’ based on any ‘dimension value’ of a tuple generated from each of the two tables, as recited in Claim 1.”
	The Examiner respectfully disagrees.  The applied art does discloses: generating a first hierarchical set of one or more dimension values based on the dimension value of the first tuple that corresponds to the respective hierarchical dimension ([0025]-[0026], Fig. 1c, 110, wherein “Eastern” is an example of a first hierarchical set as claimed; Bender); generating a second hierarchical set of one or more dimension values based on the dimension value of the second tuple that corresponds to the respective hierarchical dimension ([0025] - [0026], Fig. 1, 102, wherein “Eastern” is an example of a second hierarchical set as claimed; Bender).

	Applicant argues that; “[b]ecause the cited portion of Bender discussed above does not disclose generating two ‘hierarchical sets’ of values based on two tuples, the cited portion of Bender does not disclose identifying a ‘match’ from the two ‘hierarchical sets’, as recited in Claim 1.…. This cited portion of Bender does not disclose ‘identifying a match between the one or more dimension values of the first hierarchical set and the one or more dimension values of the second hierarchical set’, as recited in Claim 1. … the cited portion of Bender does not disclose ‘identifying a match’ between the ‘first hierarchical set’ and the ‘second hierarchical set’ and ‘in response’ to that ‘granting... access’ to perform an operation on a data object, as recited in Claim 1.”
	The Examiner respectfully disagrees.  The applied art does disclose: identifying a match between the one or more dimension values of the first hierarchical set and the one or more dimension values of the second hierarchical set ([0022], “Similarly, if the user has a SQLID of "MY SQLID2," then that user may access any row of data for either the "EASTERN" or "WESTERN" division of the enterprise. Thus, in the example shown in FIG. 1b, the user who has been assigned (by DB2) the SQLID of "MY SQLID1" may access the rows of data denoted by Department Numbers 15, 20 and 38, while users having the SQLID of "MY SQLID2" may access the rows of data denoted by Department Numbers 15, 20, 38, 66 and 84. Note that entitlement table 104 may be used for multiple disparate databases (not shown), thus affording the desired scalability of the entitlement afforded by entitlement table 104,” wherein accessing “Eastern” is an example of an operation as claimed; wherein accessing “Western” is another example of an operation as claimed; wherein identifying “Eastern” in both tables 110 and 102 corresponds to identifying a match as claimed; Bender); in response to identifying a match for each hierarchical dimension of the plurality of hierarchical dimensions, the computing device granting the particular user ID access to the particular data object ([0022], “the user who has been assigned (by DB2) the SQLID of "MY SQLID1" may access the rows of data denoted by Department Numbers 15, 20 and 38,” Bender).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
May 20, 2022